Name: Commission Regulation (EEC) No 1599/92 of 23 June 1992 introducing precautionary measures and suspending advance fixing in certain agricultural sectors
 Type: Regulation
 Subject Matter: prices;  trade policy;  agricultural structures and production;  agricultural policy
 Date Published: nan

 No L 169/12 Official Journal of the European Communities 24. 6. 92 COMMISSION REGULATION (EEC) No 1599/92 of 23 June 1992 introducing precautionary measures and suspending advance fixing in certain agricultural sectors measures indispensable to ensure continuity of operation of the common agricultural policy ; whereas pending decisions to be taken imminently by the Council for the 1992/93 marketing year or, in the absence of such measures, by the Commission, the present measures are taken on a precautionary basis and without prejudice to the said decisions ; Whereas these short term precautionary measures should include provisional retention from 1 July 1992, at the levels applicable on 30 June 1992, of accession compen ­ satory amounts, production refunds in the sugar sector and the reimbursement amount for storage costs and the storage levy, both in the sugar sector ; Whereas import levies in the cereals and sugar sectors should be determined from 1 July 1992 on the basis of the threshold prices valid on 30 June 1992 ; Whereas the intervention purchase prices in the sugar sector should also be maintained unchanged in the period from 1 July ; Whereas, pending determination of the 1992/93 marke ­ ting year prices, speculative trading and disturbance of the market should be prevented ; whereas suspension of advance fixing of import levies will achieve this objective ; Whereas it should be made clear that the amounts set by the present Regulation will , where appropriate, be adjusted with effect from 1 July on the basis of the deci ­ sions adopted on prices for the 1992/93 marketing year ; whereas, likewise, the attention of traders should be drawn to the fact that the monetary compensatory amounts applicable will , where appropriate, be adjusted, with effect from 1 July, on the basis of the decisions adopted on prices and representative rates, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regula ­ tion (EEC) No 61 /92 (4), and in particular the second subparagraph of Article 17 (7) thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (5), as last amended by Regulation (EEC) No 1249/89 0, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat Q, as last amended by Regulation (EEC) No 1235/89 (8), Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (9), as last amended by Regulation (EEC) No 1235/89, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (10), as amended by Regulation (EEC) No 4001 /87 ("), Whereas the marketing years for a number of agricultural products begin on 1 July ; whereas for a large number of agricultural products the Council has not, to date, adopted prices for the 1992/93 marketing year ; whereas the Commission, in line with its responsibilities under the Treaty, finds itself obliged to take the precautionary HAS ADOPTED THIS REGULATION : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. (3) OJ No L 177, 1 . 7. 1981 , p. 4. Article 1 1 . The import levies and sluice-gate prices mentioned in :  Articles 8 and 12 of Regulation (EEC) No 2759/75,  Articles 3 and 7 of Regulation (EEC) No 2777/75,  Articles 3 and 7 of Regulation (EEC) No 2771 /75,  Article 2 of Regulation (EEC) No 2783/75, that are applicable on 30 June 1992 shall continue to be applied from 1 July 1992 onwards. (4) OJ No L 6, 11 . 1 . 1992, p. 19 . Xs) OJ No L 282, 1 . 11 . 1975, p. 1 . (6) OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 282, 1 . 11 . 1975, p. 77. (8) OJ No L 128, 11 . 5. 1989, p. 29. o OJ No L 282, 1 . 11 . 1975, p. 49. (,0) OJ No L 282, 1 . 11 . 1975, p. 104. (") OJ No L 377, 31 . 12. 1987, p. 44. 24. 6. 92 Official Journal of the European Communities No L 169/13 The levies mentioned  in Articles 13 and 14 of Regulation (EEC) No 2727/75, except those on maize and sorghum,  in Article 16 of Regulation (EEC) No 1785/81 , shall be set with effect from 1 July 1992 onwards on the basis of the threshold prices applicable on 30 June 1992. 2. Where the Accession Treaty provides for application of accession compensatory amounts after 30 June 1992 they shall be applied at the rates valid on that date. 3. The production refunds mentioned in Article 9 (3) of Regulation (EEC) No 1785/81 that are applicable on 30 June 1992 shall continue to be applied from 1 July 1992 onwards . Article 2 The intervention purchase prices, the storage cost reim ­ bursement amount and the storage levy applicable in the sugar sector on 30 June 1992 shall continue to be applied from 1 July 1992 onwards. Article 3 Application of the amounts referred to in the preceding Articles and of export and production refunds in the cereals sector shall be subject to modification on the basis of the decisions on prices taken for the 1992/93 marke ­ ting year. Amounts to be granted shall not be paid until any adjust ­ ment as indicated in the previous subparagraph has been made. Article 4 Advance fixing of import levies in the sugar sector is suspended up to 3 July 1992. Article 5 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1992. For the Commission Ray MAC SHARRY Member of the Commission